         Case 1:19-cr-02037-SAB     ECF No. 80    filed 04/27/21   PageID.265 Page 1 of 2



 1
                                                                             FILED IN THE

 2                                                                       U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


 3                                                                  Apr 27, 2021
 4                                                                      SEAN F. MCAVOY, CLERK



 5
 6                           UNITED STATES DISTRICT COURT
 7                         EASTERN DISTRICT OF WASHINGTON
 8
 9 UNITED STATES OF AMERICA,                          No. 1:19-CR-02037-SAB-1
10            Plaintiff,
11            v.
12 DAVID REY FREIBERG,                                ORDER GRANTING SECOND
13            Defendant.                              MOTION TO MODIFY
14                                                    CONDITIONS OF RELEASE
15
16            Before the Court is Defendant’s Second Motion to Modify Conditions of
17 Release, ECF No. 78, and an associated Motion to Expedite, ECF No. 79. The
18 motion was considered without oral argument. Defendant is represented by
19 Richard Smith and Elijah Marchbanks. The Government is represented by
20 Benjamin Seal.
21            Defendant previously requested that the Court modify his pretrial conditions
22 of release, specifically to release him from Special Condition No. 10, which
23 required Defendant to participate in a program of GPS location monitoring. ECF
24 No. 74. The Court granted the motion on April 14, 2021. ECF No. 77. Defendant
25 now requests to be released from Special Condition No. 11,1 which requires that:
26
27   1
         Defense counsel states that he inadvertently forgot to include a request for
28 Defendant to be released from Special Condition 11 in his previous motion.
   ORDER GRANTING SECOND MOTION TO MODIFY CONDITIONS OF
   RELEASE # 1
       Case 1:19-cr-02037-SAB      ECF No. 80    filed 04/27/21   PageID.266 Page 2 of 2



 1         Defendant shall be restricted to his residence at all times except for:
 2         attorney visits; court appearances; case related matters; court ordered
           obligations; or other activities as pre-approved by Pretrial Services
 3         Officer or Supervising Officer, including but not limited to
 4         employment, religious services, medical necessities, substance abuse
           testing or treatment.
 5
           ECF No. 59.
 6
           Defendant states that neither Probation nor the Government oppose the
 7
     request. The Court finds good cause to grant the motion.
 8
           Accordingly, IT IS HEREBY ORDERED:
 9
           1.     Defendant’s Motion to Expedite, ECF 79, is GRANTED.
10
           2.     Defendant’s Second Motion to Modify Conditions of Release, ECF
11
     No. 78, is GRANTED.
12
           3.     Special Condition No. 11 is STRICKEN from Defendant’s
13
     conditions of pretrial release.
14
           IT IS SO ORDERED. The District Court Executive is hereby directed to
15
     file this Order and provide copies to counsel AND TO U.S. Probation.
16
           DATED this 27th day of April 2021.
17
18
19
20
21
22                                              Stanley A. Bastian
23                                        United States District Judge
24
25
26
27
28
     ORDER GRANTING SECOND MOTION TO MODIFY CONDITIONS OF
     RELEASE # 2
